COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER OF ABATEMENT

Appellate case name:      In re Estate of Debra E. Hunt, Deceased (Tracy Mitchell and Andrea
                          Vasquez v. Arabia Vargas, Independent Executor of the Estate of
                          Debra E. Hunt, Deceased)

Appellate case number:    01-19-00216-CV

Trial court case number: PR-0077954

Trial court:              Probate Court of Galveston County

       The appellants filed a notice of appeal from the trial court’s November 12, 2018 order
denying their motion for partial summary judgment and granting the appellee’s motion for partial
summary judgment. On October 8, 2019, this court notified the parties of its intent to dismiss this
appeal for lack of subject-matter jurisdiction because the order from which the appellants have
appealed is not a final judgment. In response, the appellants have filed an unopposed motion to
abate this appeal so that the parties may return to the trial court and dismiss their remaining
claims thereby rendering the trial court’s partial summary judgment final and appealable.

        We therefore abate this appeal for 60 days to allow the parties to return to the trial court
to (1) dismiss their remaining pending claims and (2) supplement the clerk’s record to reflect (a)
dismissal of these claims and (b) entry of a final appealable judgment.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when a supplemental clerk’s
record is filed that shows that the parties have dismissed their remaining claims and the trial
court has signed a final appealable judgment. The parties are notified that if a supplemental
clerk’s record making these showings is not filed within 60 days, this court may dismiss the
appeal for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.
Judge’s signature: /s/ Gordon Goodman
                   Acting individually


Date: November 7, 2019